UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08002 Korea Equity Fund, Inc. (Exact name of registrant as specified in charter) Two World Financial Center, Building B, New York, New York 10281 (Address of principal executive offices) (Zip code) Mr. Shigeru Shinohara Korea Equity Fund, Inc. Two World Financial Center, Building B New York, New York 10281 (Name and address of agent for service) Registrant's telephone number, including area code:(800) 833-0018 Date of fiscal year end:October 31 Date of reporting period:July 1, 2006 – June 30, 2007 Item 1.Proxy Voting Record PROXY VOTING REPORT FOR THE PERIOD JULY 1, 2, 2007 KOREA EQUITY FUND(A/C 8148009) SEC. ID COMPANY NAME MEETING DATE DETAILS PROPOSED BY VOTE CASTWITH/AGAINST MGMT SHARES 015760 KOREA ELECTRIC POWER CO. 09-Aug-06 EGM Vote For All Proposals 33,000 1.1 Elect Mr. Jong-Hwak Park as an Executive Secretary of Kepco MGMT WITH MANAGEMENT 1.2 Elect Mr. Myung-Chul Jang as a Personnel Department Manager of Kepco MGMT WITH MANAGEMENT 1.3 Elect Mr. Ho Moon as a Choongnam Branch Manager of Kepco MGMT WITH MANAGEMENT 1594 DACOM CORP 22-Sep-06 EGM Vote For All Proposals 163,000 1. Approve the partial amendment to the Articles of Incorporation name change from Dacom Corporation to LG Dacom Corporation MGMT WITH MANAGEMENT 2.1 Elect Mr. Young Woo Nam as an Executive Director MGMT WITH MANAGEMENT 2.2 Elect Mr. Ki Seop Sung as a Non-Executive Director MGMT WITH MANAGEMENT 005490 POSCO 23-Feb-07 AGM Vote For All except Vote Against 2 23,250 1. Approve the balance sheet, income statement and the statement of appropriation of retained earnings for the 39th FY MGMT WITH MANAGEMENT 2.1 Amend the instruction of new businesses in the Articles of Association Incorporation MGMT AGAINST MANAGEMENT 2.2 Amend the provisions for the pre-emptive rights, convertible bonds and bond with warrants MGMT AGAINST MANAGEMENT 2.3 Approve the supplement to existing Cumulative Voting Rules MGMT AGAINST MANAGEMENT PROXY VOTING REPORT FOR THE PERIOD JULY 1, 2, 2007 KOREA EQUITY FUND(A/C 8148009) SEC. ID COMPANY NAME MEETING DATE DETAILS PROPOSED BY VOTE CASTWITH/AGAINST MGMT SHARES 3.1.1 Elect Mr. Kwang Woo Jun as an Independent Non-Executive Director MGMT WITH MANAGEMENT 3.1.2 Elect Mr. Won Soon, Park as an Independent Non-Executive Director MGMT WITH MANAGEMENT 3.2 Elect Mr. Jeffery D. Jones as a independent Non- Executive Director as the Audit Committee Member MGMT WITH MANAGEMENT 3.3.1 Elect Mr. Ku Taek, Lee as an Executive Director MGMT WITH MANAGEMENT 3.3.2 Elect Mr. Seok Man, Yoon as an Executive Director MGMT WITH MANAGEMENT 3.3.3 Elect Mr. Joon Yang, Chung as an Executive Director MGMT WITH MANAGEMENT 4. Approve the limit of total remuneration for the Directors MGMT WITH MANAGEMENT 516035 LG PHILIPS LCD CO 28-Feb-07 AGM Vote For All Proposals 80,000 1. Approve the financial statement balance sheet, income statement, the disposition of retained earning MGMT WITH MANAGEMENT 2. Approve partial amendment to Articles of Incorporation MGMT WITH MANAGEMENT 3. Elect Mr. Young Soo, Kwon as a Director MGMT WITH MANAGEMENT 4.1 Elect Mr. Bart Van Halder as a Member of Audit Committee MGMT WITH MANAGEMENT 4.2 Elect Mr. In Koo, Han as a Member of Audit Committee MGMT WITH MANAGEMENT 5. Approve the remuneration limit for the Directors MGMT WITH MANAGEMENT 2 PROXY VOTING REPORT FOR THE PERIOD JULY 1, 2, 2007 KOREA EQUITY FUND(A/C 8148009) SEC. ID COMPANY NAME MEETING DATE DETAILS PROPOSED BY VOTE CASTWITH/AGAINST MGMT SHARES 000830 SAMSUNG CORP 28-Feb-07 AGM Vote For All Proposals 32,000 1. Approve the balance sheet, income statements, and the statement for retained earnings MGMT WITH MANAGEMENT 2. Approve the partial amendment to Articles of Incorporation MGMT WITH MANAGEMENT 3. Approve the limit of remuneration for the Directors MGMT WITH MANAGEMENT 005930 SAMSUNG ELECTRONICS CO LTD 28-Feb-07 AGM Vote For All Proposals 18,958 1. Approve the Balance Sheet, Profit and Loss Statement and Statement of Appropriation of Retained Earnings for the 38th Fiscal Year (January 1, 2006 - December 31, 2006). MGMT WITH MANAGEMENT 2.1 Elect Mr. Goran S. Malm and Mr. Kap-Hyun Lee as Independent Directors. MGMT WITH MANAGEMENT 2.2 Elect Mr. Hak-Soo Lee as an Executive Director. MGMT WITH MANAGEMENT 2.3 Elect Mr. Kap-Hyun Lee as a member of the Audit Committee. MGMT WITH MANAGEMENT 3. Approve the limit of remuneration for Directors. MGMT WITH MANAGEMENT 012330 HYUNDAI MOBIS 09-Mar-07 AGM Vote For All Proposals 22,250 1. Approve the financial statement MGMT WITH MANAGEMENT 2. Amend the Articles of Incorporation MGMT WITH MANAGEMENT 3. Elect the Directors MGMT WITH MANAGEMENT 4. Elect the External Auditors to be Auditor's Committee Member MGMT WITH MANAGEMENT 5. Approve the remuneration limit for the Directors MGMT WITH MANAGEMENT 3 PROXY VOTING REPORT FOR THE PERIOD JULY 1, 2, 2007 KOREA EQUITY FUND(A/C 8148009) SEC. ID COMPANY NAME MEETING DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES 005380 HYUNDAI MOTOR CO 09-Mar-07 AGM Vote For All Proposals 17,300 1. Approve the financial statements MGMT WITH MANAGEMENT 2. Approve the partial amendment to Articles of Incorporation MGMT WITH MANAGEMENT 3.1 Elect Mr. Dong Jin, Kim as a Director of the Company MGMT WITH MANAGEMENT 3.2 Elect Mr. Jae Kook, Choi as a Director of the Company MGMT WITH MANAGEMENT 3.3 Elect Mr. Sun, Lee as an Outside Director of the Company MGMT WITH MANAGEMENT 3.4 Elect Mr.Il Hyung, Kang as an Outside Director of the Company MGMT WITH MANAGEMENT 3.5 Elect Mr. Young Chul, Lim as an Outside Director of the Company MGMT WITH MANAGEMENT 3.6 Elect Mr. Dong Ki, Kim as an Outside Director of the Company MGMT WITH MANAGEMENT 4.1 Elect Mr.Il Hyung, Kang, an Outside Director, as a Member of the Audit Committee MGMT WITH MANAGEMENT 4.2 Elect Mr. Young Chul, Lim, an Outside Director, as a Member of the Audit Committee MGMT WITH MANAGEMENT 4.3 Elect Mr. Dong Ki, Kim, an Outside Director, as a Member of the Audit Committee MGMT WITH MANAGEMENT 5. Approve of limit of remuneration for Directors MGMT WITH MANAGEMENT 015940 LG DACOM CORP 09-Mar-07 AGM Vote For All Proposals 163,000 1. Approve the financial statement, balance sheet, income statement, the proposed disposition of retained earning MGMT WITH MANAGEMENT 4 PROXY VOTING REPORT FOR THE PERIOD JULY 1, 2, 2007 KOREA EQUITY FUND(A/C 8148009) SEC. ID COMPANY NAME MEETING DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES 2. Elect Mr. Hee Dong, Kim as an outside Director MGMT WITH MANAGEMENT 3. Elect Mr. HeeDong, Kim as a Member of the Audit Committee MGMT WITH MANAGEMENT 4. Approve the remuneration limit for Directors MGMT WITH MANAGEMENT 004170 SHINSEGAE CO LTD 09-Mar-07 AGM Vote For All Proposals 6,660 1. Approve the financial statement MGMT WITH MANAGEMENT 2.1 Elect Mr. Kang, Seok as a Director MGMT WITH MANAGEMENT 2.2 Elect Mr. Young Soo, Han as an outside Director MGMT WITH MANAGEMENT 2.3 Elect Mr. Joo Seok, Lee as an outside Director MGMT WITH MANAGEMENT 2.4 Elect Mr. Byung Ki, Hwang as an outside Director MGMT WITH MANAGEMENT 3.1 Elect Mr. Young Soo, Han as an outside Director to be a Member of the Auditors Committee MGMT WITH MANAGEMENT 3.2 Elect Mr. Joo Seok, Lee as an outside Director to be a Member of the Auditors Committee MGMT WITH MANAGEMENT 4. Approve the limit of remuneration for the Directors MGMT WITH MANAGEMENT 003600 SK CORP LTD 09-Mar-07 AGM Vote For All Proposals 21,820 1. Approve the appropriation of income and dividends of KRW 1900 per common share MGMT WITH MANAGEMENT 2.1 Elect Mr. Heon- Cheol Shin as an Executive Director MGMT WITH MANAGEMENT 2.2.1 Elect Mr Tai-yoo Kim as an Independent Non-Executive Director MGMT WITH MANAGEMENT 2.2.2 Elect Mr. Sei-jong Oh as an Independent Non-Executive Director MGMT WITH MANAGEMENT 5 PROXY VOTING REPORT FOR THE PERIOD JULY 1, 2, 2007 KOREA EQUITY FUND(A/C 8148009) SEC. ID COMPANY NAME MEETING DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES 2.2.3 Elect Mr. Soon Cho as an Independent Non-Executive Director MGMT WITH MANAGEMENT 2.3.1 Elect Mr. Dae- Woo Nam as a Member of Audit Committee MGMT WITH MANAGEMENT 2.3.2 Elect Mr. Yoon-Suk Suh as a Member of Audit Committee MGMT WITH MANAGEMENT 3. Approve the remuneration limit for the Directors and Independent Non-Executive Directors MGMT WITH MANAGEMENT 017670 SK TELECOM CO LTD 09-Mar-07 AGM Vote For All Proposals 7,860 1. Approve the appropriation of income and YE dividend of KRW 7000 per share MGMT WITH MANAGEMENT 2. Approve the remuneration of the Executive Directors and the Independent Non-Executive Directors MGMT WITH MANAGEMENT 3.1.a Elect Mr. Jung Nam, Cho as a Director MGMT WITH MANAGEMENT 3.1.b Elect Mr. Sung Min, Ha as a Director MGMT WITH MANAGEMENT 3.2 Elect Mr. Dal Seop, Shim as an External Director who will be the Member of the Audit Committee MGMT WITH MANAGEMENT 033780 KT & G CORP 14-Mar-07 AGM Vote For All Proposals 21,500 1. Approve the financial statement MGMT WITH MANAGEMENT 2. Elect Mr. Young Kyoon, Kwak as a Chief Executive Officer MGMT WITH MANAGEMENT 3.1 Elect Prof. Kyung Jae, Lee as an Outside Director MGMT WITH MANAGEMENT 3.2 Elect Mr. Sun Gak, Cha as an Outside Director MGMT WITH MANAGEMENT 6 PROXY VOTING REPORT FOR THE PERIOD JULY 1, 2, 2007 KOREA EQUITY FUND(A/C 8148009) SEC. ID COMPANY NAME MEETING DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES 3.3 Elect Prof. Choong Sup, Kim as an Outside Director MGMT WITH MANAGEMENT 4. Elect Prof. Kiu Won, Kim as an Audit Committee Member MGMT WITH MANAGEMENT 5. Approve the limit of remuneration for the Director MGMT WITH MANAGEMENT 6. Amend the Retirement Benefit Plan for the Executive Directors MGMT WITH MANAGEMENT 7. Amend the Retirement Benefit Plan for the Management Executives MGMT WITH MANAGEMENT 006360 GS ENGINEERING & CONSTRUCT 16-Mar-07 AGM Vote For All Proposals 26,000 1. Approve the balance sheet, income statement, disposition of retained earnings and the income and dividend of KRW 1550 per share MGMT WITH MANAGEMENT 2.1 Elect Mr. Jong Bin, Kim as a Director MGMT WITH MANAGEMENT 2.2 Elect Mr. Chi Ho, Seo as a Director MGMT WITH MANAGEMENT 2.3 Elect Mr. Hyun Han, Sin as a Director MGMT WITH MANAGEMENT 3.1 Elect Mr. Hyun Han, Sin as a Audit Committee Member MGMT WITH MANAGEMENT 3.2 Elect Mr. Jong Won, Ahn as a Audit Committee Member MGMT WITH MANAGEMENT 4. Approve the remuneration of Executive Directors and Independent Non-Executive Directors MGMT WITH MANAGEMENT 003480 HANJIN HEAVY IND CO 16-Mar-07 AGM Vote For All Proposals 98,130 1. Approve the financial statement, 45th balance sheet, income statement, and the disposition of retained earnings MGMT WITH MANAGEMENT 7 PROXY VOTING REPORT FOR THE PERIOD JULY 1, 2, 2007 KOREA EQUITY FUND(A/C 8148009) SEC. ID COMPANY NAME MEETING DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES 2. Amend the Articles of Incorporation MGMT WITH MANAGEMENT 3. Elect Mr. Jung Hoon, Kim, Mr. Kang Roc, Lee, Mr. Kyu Won, Park and Mr. Hyun Kook, Sin as the Directors and Mr. Soo Young, Lee, Mr. Woo Keun, Lim and Mr. Jung Taek, Sin as the Outside Directors MGMT WITH MANAGEMENT 4. Approve the limit of remuneration for the Directors MGMT WITH MANAGEMENT 000140 HITE BREWERY CO LTD 16-Mar-07 AGM Vote For All Proposals 29,000 1. Approve the financial statement, balance sheet, income statements and the proposed disposition of retained earning for the 92nd FY MGMT WITH MANAGEMENT 2. Elect Mr. Moon Deok Park as a Director MGMT WITH MANAGEMENT 3. Approve the remuneration and bonus limit for the Directors MGMT WITH MANAGEMENT 000720 HYUNDAI ENG. & CONSTRUCTION 16-Mar-07 AGM Vote For All Proposals 64,000 1. Approve the financial statement MGMT WITH MANAGEMENT 2. Approve partial amendment to Articles of Incorporation MGMT WITH MANAGEMENT 3. Elect Messrs. Soo Yeon, Kim; Hwan Kyun, Park; Ja Myung, Koo and Jung Young, Kang as the Directors MGMT WITH MANAGEMENT 4. Elect Messrs. Soo Yeon, Kim; Hwan Kyun, Park; Ja Myung, Koo and Jung Young, Kang as the Audit Committee Member MGMT WITH MANAGEMENT 5. Approve the limit of remuneration for the Directors MGMT WITH MANAGEMENT 8 PROXY VOTING REPORT FOR THE PERIOD JULY 1, 2, 2007 KOREA EQUITY FUND(A/C 8148009) SEC. ID COMPANY NAME MEETING DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES 010620 HYUNDAI MIPO DOCKYARD CO LTD 16-Mar-07 AGM Vote For All Proposals 31,600 1. Approve the financial statement MGMT WITH MANAGEMENT 2. Amend the Articles of Incorporation MGMT WITH MANAGEMENT 3. Elect Professor Yoon Chang Hyun as a Director MGMT WITH MANAGEMENT 4. Elect Professor Yoon Chang Hyun to the Auditor Committee MGMT WITH MANAGEMENT 5. Approve the limit of remuneration for the Directors MGMT WITH MANAGEMENT 005300 LOTTE CHILSUNG BEVERAGE CO 16-Mar-07 AGM Vote For All Proposals 2,500 1. Approve the financial statement, balance sheet, income statement and the disposition of retained earnings MGMT WITH MANAGEMENT 2. Elect Messrs. Kyung Ho Lee and Seoung Hwan Oh as the External Directors MGMT WITH MANAGEMENT 3. Approve the remuneration limit for the Directors MGMT WITH MANAGEMENT 4. Approve the remuneration limit for the Auditors MGMT WITH MANAGEMENT 018880 HALLA CLIMATE CONTROL CORP 20-Mar-07 AGM Vote For All Proposals 164,000 1. Approve the balance sheet, income statement and disposition on retained earning; expected cash dividend ratio: KRW 300 per share MGMT WITH MANAGEMENT 2. Amend the Articles of Incorporation MGMT WITH MANAGEMENT 9 PROXY VOTING REPORT FOR THE PERIOD JULY 1, 2, 2007 KOREA EQUITY FUND(A/C 8148009) SEC. ID COMPANY NAME MEETING DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES 3. Elect Messrs. Yeongju Shin, Won Seok [Shuck] Dong as the Executive Directors and Mr. Robert C. Pearlash as the Non- Executive Director and Messrs. Mangi Baek, David M. Rodin as the External Directors MGMT WITH MANAGEMENT 4. Elect Mr. Giwon Kim as the Auditors MGMT WITH MANAGEMENT 5. Approve the Director remuneration limit MGMT WITH MANAGEMENT 6. Approve the Auditor remuneration limit MGMT WITH MANAGEMENT 055550 SHINHAN FINANCIAL GROUP LTD 20-Mar-07 AGM Vote For All Proposals 48,500 1. Approve the financial statement MGMT WITH MANAGEMENT 2.1 Elect Mr. Eung Chan, Ra as an Executive Director MGMT WITH MANAGEMENT 2.2. Elect Mr. In Ho, Lee as an Executive Director MGMT WITH MANAGEMENT 2.3 Elect Mr. Sang Hoon, Shin as a Non-Executive Director MGMT WITH MANAGEMENT 2.4 Elect Mr. Shi Jong, Kim as an Outside Director MGMT WITH MANAGEMENT 2.5 Elect Mr. Shi Youl, Ryu as an Outside Director MGMT WITH MANAGEMENT 2.6 Elect Mr. Byoung Hyoun, Park as an Outside Director MGMT WITH MANAGEMENT 2.7 Elect Mr. Yong Woong, Yang as an Outside Director MGMT WITH MANAGEMENT 2.8 Elect Mr. Yoon Soo, Yoon as an Outside Director MGMT WITH MANAGEMENT 2.9 Elect Mr. Sang Yoon, Lee as an Outside Director MGMT WITH MANAGEMENT 2.10 Elect Mr. Haeng Nam, Jung as an Outside Director MGMT WITH MANAGEMENT 10 PROXY VOTING REPORT FOR THE PERIOD JULY 1, 2, 2007 KOREA EQUITY FUND(A/C 8148009) SEC. ID COMPANY NAME MEETING DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES 2.11 Elect Mr. Young Hoon, Choi as an Outside Director MGMT WITH MANAGEMENT 2.12 Elect Mr. Philiippe Reynieix as an Outside Director MGMT WITH MANAGEMENT 2.13 Elect Mr. Byoung Joo, Kim as an Outside Director MGMT WITH MANAGEMENT 2.14 Elect Mr. Young Woo, Kim as an Outside Director MGMT WITH MANAGEMENT 2.15 Elect Mr. Sung Bin, Jeon as an Outside Director MGMT WITH MANAGEMENT 3.1 Elect Mr. Young Woo, Kim as an Audit Committee Member MGMT WITH MANAGEMENT 3.2 Elect Mr. Yoon Soo, Yoon as an Audit Committee Member MGMT WITH MANAGEMENT 3.3 Elect Mr. Sang Yoon, Lee as an Audit Committee Member MGMT WITH MANAGEMENT 3.4 Elect Mr. Sung Bin, Jeon as an Audit Committee Member MGMT WITH MANAGEMENT 4. Approve the limit of remuneration for the Director MGMT WITH MANAGEMENT 5. Approve the stock option for staff of the Company and Subsidiary Company MGMT WITH MANAGEMENT 024110 INDUSTRIAL BK OF KOREA 22-Mar-07 AGM Vote For All Proposals 40,000 1. Approve the financial statement, balance sheet, income statement and the disposition of the retained earning for the 46th FY MGMT WITH MANAGEMENT 2. Approve the partial amendment to the regulation of Retirement Allowance for the Executives MGMT WITH MANAGEMENT 11 PROXY VOTING REPORT FOR THE PERIOD JULY 1, 2, 2007 KOREA EQUITY FUND(A/C 8148009) SEC. ID COMPANY NAME MEETING DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES 3. Approve the partial amendment to the Articles of Incorporation MGMT WITH MANAGEMENT 086790 HANA FINANCIAL HLDGS 23-Mar-07 AGM Vote For All except Vote Against 6 53,934 1. Approve the balance sheet, income statement MGMT WITH MANAGEMENT 2. Approve the statement of appropriation of unappropriated retained earnings MGMT WITH MANAGEMENT 3. Approve the partial amendment to the Articles of Incorporation MGMT WITH MANAGEMENT 4.1 Elect Mr. Jung Tae, Kim as an Non-Executive Director; Messrs. Jae Chul, Kim; Mi Hyoun, Lee; Alfred Baldes; Roy Karaoglan; Ju Sung, Kim; Sang Bu, You; Ki Je, Jang; Youn Dae and Hae Wang, Jung as the outside Directors MGMT WITH MANAGEMENT 4.2 Elect Messrs. Ju Sung, Kim; Sang Bu, You and Ki Je, Jang as the Members of the Audit Committee MGMT WITH MANAGEMENT 5. Approve the remuneration limit for the Directors MGMT WITH MANAGEMENT 6. Approve the Stock Option for staff of holding Company and affiliated Company MGMT AGAINST MANAGEMENT 060000 KOOKMIN BANK 23-Mar-07 AGM Vote For All Proposals 62,708 1. Approve the balance sheet, income statement and proposed disposition of retained earning MGMT WITH MANAGEMENT 2. Elect Mr. Jacques P.M. Kemp as a Director MGMT WITH MANAGEMENT 3.1 Elect Mr. Ki Young, Jeong of Audit Committee Member as an outside Director MGMT WITH MANAGEMENT 3.2 Elect Mr. Dam, Joe of Audit Committee Member as an outside Director MGMT WITH MANAGEMENT 12 PROXY VOTING REPORT FOR THE PERIOD JULY 1, 2, 2007 KOREA EQUITY FUND(A/C 8148009) SEC. ID COMPANY NAME MEETING DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES 3.3 Elect Mr. Bo Kyun, Byun of Audit Committee Member as an outside Director MGMT WITH MANAGEMENT 3.4 Elect Mr. Baek In, Cha of Audit Committee Member as an outside Director MGMT WITH MANAGEMENT 4. Approve the previously granted Stock Option MGMT WITH MANAGEMENT 5. Approve the Stock Purchase Option MGMT WITH MANAGEMENT 015760 KOREA ELECTRIC POWER CO. 23-Mar-07 AGM Vote For All Proposals 33,000 1. Approve the balance sheet, income statement and the disposition on retained earning MGMT WITH MANAGEMENT 2. Elect Mr. Won Gul, Leeas the President MGMT WITH MANAGEMENT 0066570 LG ELECTRONICS INC. 23-Mar-07 AGM Vote For All Proposals 65,300 1. Approve the 5th financial statement, balance sheet, income statement and the proposed disposition of retained earning cash dividend ratio: common-ord KRW 750/1 ord share, KRW 800/1 pref share MGMT WITH MANAGEMENT 2. Elect Messrs. Yong Nam and Ho Young, Jung as the Directors; and elect Messrs. Seong Won, Hong [Sung Won, Hong]; In Ki, Joo and Seok Chae Lee [Seok Che, Lee] as the Outside Directors MGMT WITH MANAGEMENT 3. Elect Prof. In Ki, Joo and Mr. Seok Chae Lee [Seok Che, Lee] as the Auditors MGMT WITH MANAGEMENT 4. Approve the remuneration limit for the Directors MGMT WITH MANAGEMENT 13 PROXY VOTING REPORT FOR THE PERIOD JULY 1, 2, 2007 KOREA EQUITY FUND(A/C 8148009) SEC. ID COMPANY NAME MEETING DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES 088980 MACQUARIE KOREA INFRASTR. FD 23-Mar-07 AGM Vote For All Proposals 459,000 1 Re-elect Mr. Dae Yeon, Jo as a Director MGMT WITH MANAGEMENT 010950 S-OIL CORP 28-Mar-07 AGM Vote For All Proposals 23,000 1. Approve the balance sheet, income statement and the proposed disposition of the retained earnings for the year 2006; [expected cash dividend KRW 2,875 per 1 common share, KRW 2,900 per 1 preferred share] MGMT WITH MANAGEMENT 2. Amend the Articles of Association MGMT WITH MANAGEMENT 3. Elect the Directors; except the ones to be the Auditor's Committee Members and elect the Auditor's Committee Members MGMT WITH MANAGEMENT 4. Approve the remuneration limit for the Directors MGMT WITH MANAGEMENT 000660 HYNIX SEMICONDUCTOR INC 29-Mar-07 AGM Vote For All Proposals 76,000 1. Approve the balance sheet, income statement for retained earning MGMT WITH MANAGEMENT 2. Elect Messrs. Jonggap Kim, Jinseok Kim as the Directors and Messrs. Jongseon Park, Gyeonghan Kim, Dongseong Cho, Hyeongjun Kim, Hakjun Hwang, Hyeonguk Min, Banggil Son, Seongho Son as the External Directors MGMT WITH MANAGEMENT 3. Elect Messrs. Hakjung Hwang, Hyeonguk Min, Banggil Son, Seongho Son as the Outside Directors to be a Member of the Auditor's Committee MGMT WITH MANAGEMENT 4. Approve the remuneration limit for the Directors MGMT WITH MANAGEMENT 14 PROXY VOTING REPORT FOR THE PERIOD JULY 1, 2, 2007 KOREA EQUITY FUND(A/C 8148009) SEC. ID COMPANY NAME MEETING DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES 016880 WOONGJIN THINKBIG CO LTD 29-Mar-07 AGM Vote For All except Vote Against 3 124,000 1. Approve the financial statement MGMT WITH MANAGEMENT 2. Approve the partial amendment to Articles of Incorporation MGMT WITH MANAGEMENT 3. Approve the Setting Stock Option for Employees MGMT AGAINST MANAGEMENT 016880 WOONGJIN THINKBIG CO LTD 29-Mar-07 EGM Vote For All Proposals 124,000 1. Approve the spin-off MGMT WITH MANAGEMENT 2. Approve the partial amendments to the Articles of Incorporation MGMT WITH MANAGEMENT 3. Elect the Directors MGMT WITH MANAGEMENT 4. Elect the Auditors MGMT WITH MANAGEMENT 5. Approve the remuneration limit for the Directors MGMT WITH MANAGEMENT 6. Approve the remuneration limit for the Auditors MGMT WITH MANAGEMENT 003550 LG CORP 30-Mar-07 AGM Vote For All Proposals 48,000 1. Approve the financial statement, balance sheet, income statement and the disposition of retained earning, cash dividend ratio: ordinary shares KRW 500 per share and preferred shares KRW 550 per share MGMT WITH MANAGEMENT 2. Elect Mr. Bon Mu, ku as an Executive Director and Messrs. Yoon Dae Lee, Kyoung Hee Yoon and Dae Hwan Kim as the outside Directors MGMT WITH MANAGEMENT 15 PROXY VOTING REPORT FOR THE PERIOD JULY 1, 2, 2007 KOREA EQUITY FUND(A/C 8148009) SEC. ID COMPANY NAME MEETING DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES 3. Elect Messrs. Young Su Shin, Kyoung Hee Yoon and Dae Hwan Kim as the Members of the Audit Committee MGMT WITH MANAGEMENT 4. Approve the remuneration limit for the Directors MGMT WITH MANAGEMENT 053000 WOORI FINANCE HLDGS CO 30-Mar-07 AGM Vote For All Proposals 144,700 1. Approve the financial statement, balance sheet, income sheet and the statement for retained earning MGMT WITH MANAGEMENT 2. Elect Mr. Byeongwon Park as a Director and elect Messrs. Bongsu Park, Munyeol Choi, Pyeongwon Ha, Gwangdong Kim, Inbong Ja and Yeongsu Choi as the External Directors MGMT WITH MANAGEMENT 3. Elect Messrs. Bondsu Park, Unyeol Choi, Pyeongwan Ha, Gwangdong Kim, Inbong Ha and Yeongsu Choi as the Members of the Audit Committee who are External Directors MGMT WITH MANAGEMENT 4. Approve the limit of remuneration for the Directors MGMT WITH MANAGEMENT 006800 DAEWOO SECURITIES LTD 25-May-07 AGM Vote For All Proposals 118,000 1. Approve the balance sheet, income statement and the statement for retained earning MGMT WITH MANAGEMENT 2. Elect Messrs. Yunyoo Lee, Suntae Kim as the Directors MGMT WITH MANAGEMENT 3. Elect Messrs. Junyoung Kim, Dongki Kim as the External Directors MGMT WITH MANAGEMENT 4. Elect Mr. Dongki Kim as Auditors who are External Directors MGMT WITH MANAGEMENT 16 PROXY VOTING REPORT FOR THE PERIOD JULY 1, 2, 2007 KOREA EQUITY FUND(A/C 8148009) SEC. ID COMPANY NAME MEETING DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES 5. Approve the severance payment regulation for Directors MGMT WITH MANAGEMENT 6. Approve the remuneration limit for Directors MGMT WITH MANAGEMENT 003600 SK CORP LTD 29-May-07 EGM 21,820 1. Approve the spin off: existing Company: SK Holdings-tentative name; new Company: SK Energy Chem-tentv; spin off ratio : 0.29 vs 0.71; 1 share will be split to 0.29 shares of SK Holdings and 0.71 shares of SK Energy Chemical; there will be no buy-back offer suggested by the Company for this issue MGMT WITH MANAGEMENT 2.1 Elect Non-External Directors MGMT WITH MANAGEMENT 2.2 Elect the Directors to be Auditor's Committee Members MGMT WITH MANAGEMENT 2.2 Elect the Auditors Committee Members as Directors MGMT WITH MANAGEMENT 000810 SAMSUNG FIRE & MAR INS 31-May-07 AGM Vote For All Proposals 31,500 1. Approve the 59th balance sheet, income statement and appropriation of the Income and Dividends of KRW 1500 per Ordinary Share MGMT WITH MANAGEMENT 2. Elect Mr. Kwangki Son as an Audit committee who is non-external Director MGMT WITH MANAGEMENT 3. Approve of the remuneration limit for the Directors MGMT WITH MANAGEMENT 17 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Korea Equity Fund, Inc. By: /s/ Shigeru Shinohara Shigeru Shinohara President Date: August 30, 2007
